July 21, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
              IN THE ESTATE OF RUTH BAILEY, DECEASED

NO. 14-14-00291-CV

                     ________________________________

       This cause, an appeal from the judgment signed March 14, 2014 in favor of
appellee Effie Collins, which rendered final the partial summary judgment signed
on November 5, 2013 in favor of Effie Collins, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellants Iona Grant, Lauretta Moss, and Nannie Johnson jointly
and severally to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.